UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4670


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK DONNELL MABRY, a/k/a Mayberry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00275-D-1)


Submitted:   May 29, 2014                     Decided:    June 16, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant.
Thomas   G.  Walker,   United   States   Attorney,   Jennifer   P.
May-Parker,   Kristine   L.   Fritz,   Assistant   United   States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick       Donnell        Mabry      appeals    from       his    258-month

sentence.     He asserts that the district court erred in applying

an   enhancement          under       U.S.        Sentencing        Guidelines      Manual

§ 2D1.1(b)(1) (2012), for possession of a firearm in connection

with drug activity.         We affirm.

            The firearms in question were recovered from a storage

unit rented by Mabry’s co-conspirator.                        Mabry argues that the

district    court       erred    in   applying       the   enhancement          under   USSG

§ 2D1.1(b)(1), because there was insufficient evidence that he

possessed the firearms or that the firearms were connected to

the drug activity for which he was convicted.                             In assessing a

challenge to the district court’s application of the Guidelines,

we review the district court’s factual findings for clear error

and its legal conclusions de novo.                     United States v. Alvarado

Perez, 609 F.3d 609, 612 (4th Cir. 2010).

            Section       2D1.1(b)(1)         of     the   Guidelines           directs     a

district court to increase a defendant’s offense level by two

levels   “[i]f      a    dangerous       weapon      (including       a     firearm)      was

possessed.”      The enhancement is proper when the weapon at issue

“was possessed in connection with drug activity that was part of

the same course of conduct or common scheme as the offense of

conviction,”     United         States   v.   Manigan,        592    F.3d    621,   628-29

(4th Cir. 2010) (internal quotation marks omitted), even in the

                                              2
absence of “proof of precisely concurrent acts, for example, gun

in hand while in the act of storing drugs, drugs in hand while

in the act of retrieving a gun.”                            United States v. Harris,

128 F.3d    850,     852      (4th    Cir.    1997)         (internal        quotation         marks

omitted).    “[P]roof of constructive possession of the [firearm]

is   sufficient,        and    the        Government        is     entitled        to    rely    on

circumstantial evidence to carry its burden.”                               Manigan, 592 F.3d

at   629.      The      defendant          bears      the    burden         to    show    that    a

connection between his possession of a firearm and his narcotics

offense is “clearly improbable.”                     Harris, 128 F.3d at 852-53.

            Without citing any case law, Mabry argues that it is

insufficient       under      USSG        § 2D1.1(b)(1)          to    show       that    it    was

reasonably foreseeable to Mabry that his co-conspirator would

possess the firearms.            Instead, Mabry avers that it is necessary

to show that he himself possessed a weapon in connection with

his drug activity.         However, Mabry is mistaken.

            We have held that weapons possessed by a member of a

conspiracy are attributable to a co-conspirator when, “under the

circumstances      of    the    case,       it       was    fair      to    say   that    it     was

reasonably foreseeable to defendant that his co-participant was

in possession of a firearm.”                         United States v. Kimberlin, 18

F.3d 1156, 1159-60 (4th Cir. 1994) (internal quotation marks and

alteration omitted) (upholding application of enhancement under

USSG   § 2D1.1(b)       based        on    co-conspirator’s                possession     of    the

                                                 3
firearm).         Moreover,       a    co-conspirator’s              possession       of     a

dangerous       weapon     is    foreseeable           when     “their     collaborative

criminal venture includes an exchange of controlled substances

for a large amount of cash.”               United States v. Gomez-Jiminez, __

F.3d __, 2014 WL 1623072, at *8 (4th Cir. Apr. 29, 2014).                             Given

Mabry’s    admitted       conspiracy,       his    close      relationship      with       his

co-conspirator, their joint and frequent trips to the storage

units,    and    the     large   scope      of    their       drug   activity,    it       was

“fairly inferable that [his] codefendant’s possession of [the

firearms] [was] foreseeable to [him].”                         Kimberlin, 18 F.3d at

1160 (internal quotation marks omitted).

            In    fact,     Mabry     does       not     dispute      either   that        his

co-conspirator possessed firearms or that the co-conspirator’s

possession was foreseeable.                He does, however, argue that there

was no evidence that either he or his co-conspirator used the

firearms    in    any    drug    transaction        or    that       the   firearms    were

readily available during a drug transaction.                         Nonetheless, Mabry

has failed to present an argument that the connection between

the firearms and the drug conspiracy was “clearly improbable,”

and   “[t]here     is    nothing      in    the   record       to    suggest   that        the

weapons were unconnected to the offense.”                            See Gomez-Jiminez,

2014 WL 1623072, at *8-9.                  Moreover, the record supports the

connection: Mabry and his co-conspirator participated in a large

scale drug conspiracy; the firearms (assault weapons) were in a

                                             4
storage     unit,    visited     almost        daily    by      Mabry     and     his

co-conspirator; another storage unit, containing ammunition for

the firearms, also housed cash, drug paraphernalia, and heroin;

finally, three assault weapons were found near two sets of body

armor, indicating a offensive capacity and tangible preparation

for a defense of themselves and the drug proceeds.                      As such, we

find that    the    court’s    factual       finding   that   the   weapons      were

connected to the drug trafficking conspiracy was not error.

            Accordingly, we affirm Mabry’s sentence.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials        before    the     court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         5